OPINION OF THE COURT

Per Curiam.

On February 1, 1982, respondent Jones was convicted, upon his plea of guilty, in the United States District Court for the Northern District of Illinois of two counts of knowingly, willfully and with unlawful and fraudulent intent, transporting falsely made and forged securities in interstate commerce in violation of section 2314 of title 18 of the United States Code. The respondent was placed on probation for five years upon certain conditions that included the restitution of $20,000.
The respondent’s offense is a felony under Federal law. It is also a criminal offense which if committed in this State would constitute a felony. (Penal Law, § 165.50 [criminal possession of stolen property in the first degree]; Matter of Rossbach, 82 AD2d 292.) The respondent’s name should be stricken from the roll of attorneys pursuant to section 90 (subd 4, par b) of the Judiciary Law because he was convicted of a felony defined in section 90 (subd 4, par e) of the Judiciary Law.
*295Murphy, P. J., Sandler, Sullivan, Ross and Milonas, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.